FILED
                             NOT FOR PUBLICATION                             FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MEI HUI LIN,                                     No. 06-72839

               Petitioner,                        Agency No. A079-543-813

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Mei Hui Lin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum and withholding of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition

for review.

       Substantial evidence supports the IJ’s adverse credibility determination

because Lin’s testimony was inconsistent with her declaration with respect to who

introduced her to Falun Gong, see Wang v. INS, 352 F.3d 1250, 1256-57 (9th Cir.

2003), Lin was unable to describe her whereabouts during four of the ten months

following her release from police detention and leading up to her departure from

China, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001), and Lin’s

explanations were unpersuasive, see Don v. Gonzales, 476 F.3d 738, 742 (9th Cir.

2007). In the absence of credible testimony, Lin’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




KAD/Research                              2                                   06-72839